Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of ________, 2011
by and between Haemonetics Corporation, a Massachusetts corporation (the
“Company”), and ____________ (“Indemnitee”).
RECITALS
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;
     WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;
     WHEREAS, the Articles of Organization (the “Charter”) and the Bylaws (the
“Bylaws”) of the Company require indemnification of the officers and directors
of the Company, and Indemnitee may also be entitled to indemnification pursuant
to the Massachusetts Business Corporation Act (the “MBCA”);
     WHEREAS, the Charter, the Bylaws and the MBCA expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that the increased difficulty in attracting and retaining highly qualified
persons such as Indemnitee is detrimental to the best interests of the Company’s
shareholders;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law, regardless
of any amendment or revocation of the Charter or the Bylaws, so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and
     WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter, the Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     Section 1. Services to the Company. Indemnitee agrees to serve as a
director of the Company. Indemnitee may at any time and for any reason resign
from such position (subject to any other contractual obligation or any
obligation imposed by law), in which event the Company shall have no obligation
under this Agreement to continue Indemnitee in such position. This

 



--------------------------------------------------------------------------------



 



Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee.
Section 2. Definitions.
As used in this Agreement:
          (a) “Change in Control” shall mean a change of control of the Company
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Company is, in fact, required to comply therewith; provided that,
without limitation, such a Change of Control for purposes of this Agreement
shall be deemed to have occurred if:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholder of the Company in substantially the
same proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 51% or more of the
combined voting power of the Company’s then outstanding securities;
     (ii) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the combined voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as herein above defined)
acquires 50% or more of the combined voting power of the Company’s then
outstanding securities; or
     (iii) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
          (b) “Corporate Status” describes the status of a person as a current
or former director of the Company or current or former director, manager,
partner, officer, employee, agent or trustee of any other Enterprise which such
person is or was serving at the request of the Company.
          (c) “Enforcement Expenses” shall include all reasonable attorneys’
fees, court costs, transcript costs, fees of experts, travel expenses,
duplicating costs, printing and binding

2



--------------------------------------------------------------------------------



 



costs, telephone charges, postage, delivery service fees, and all other
out-of-pocket disbursements or expenses of the types customarily incurred in
connection with an action to enforce indemnification or advancement rights, or
an appeal from such action. Expenses, however, shall not include fees, salaries,
wages or benefits owed to Indemnitee.
          (d) “Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan, limited liability
company, or other legal entity of which Indemnitee is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee.
          (e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (f) “Expenses” shall include all reasonable attorneys’ fees, court
costs, transcript costs, fees of experts, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other out-of-pocket disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding or an appeal resulting from a Proceeding.
Expenses, however, shall not include amounts paid in settlement by Indemnitee,
the amount of judgments or fines against Indemnitee or fees, salaries, wages or
benefits owed to Indemnitee.
          (g) “Special Legal Counsel” shall mean a law firm, or a partner (or,
if applicable, member or shareholder) of such a law firm, that is experienced in
matters of Massachusetts corporation law and neither presently is, nor in the
past has been, retained to represent: (i) the Company, any subsidiary of the
Company, any Enterprise or Indemnitee in any matter material to any such party;
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Special
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Special Legal Counsel referred to above and
to fully indemnify such counsel against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
          (h) The term “Proceeding” shall include any threatened, pending or
completed action, suit, alternate dispute resolution mechanism, or proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, arbitrative or investigative nature, and whether
formal or informal, in which Indemnitee was, is or will be involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director of the
Company or is or was serving at the request of the Company as a director,
manager, partner, officer, employee, agent or trustee of any Enterprise or by
reason of any action taken by Indemnitee or of any action taken on his or her
part while acting as a director of the Company or while serving at the request
of the Company as a director, manager, partner, officer, employee, agent or
trustee of any Enterprise, in each case whether or not serving in such capacity
at the time any liability or expense is incurred for which indemnification,
reimbursement or

3



--------------------------------------------------------------------------------



 



advancement of expenses can be provided under this Agreement; provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration, or
part thereof, initiated by Indemnitee to enforce Indemnitee’s rights under this
Agreement as provided for in Section 12(a) of this Agreement.
     Section 3. Indemnity in Third-Party Proceedings. The Company shall
indemnify Indemnitee to the extent set forth in this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, fines, penalties, excise taxes, and amounts
paid in settlement actually and reasonably incurred by Indemnitee or on his or
her behalf in connection with such Proceeding or any claim, issue or matter
therein, if (A) Indemnitee conducted himself or herself in good faith and in a
manner he or she reasonably believed to be in the best interests of the Company
or at least not opposed to the best interests of the Company, and, in the case
of a criminal proceeding, had no reasonable cause to believe that his or her
conduct was unlawful, or (B) Indemnitee engaged in conduct for which he or she
shall not be liable under a provision of the Charter as authorized by
Section 2.02(b)(4) of the MBCA (or any successor provision). The conduct of
Indemnitee with respect to an employee benefit plan for a purpose Indemnitee
reasonably believed to be in the best interests of the participants in, and the
beneficiaries of, the plan is conduct that satisfies clause (A) of the preceding
sentence.
     Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee to the extent set forth in this Section 4 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if (A) Indemnitee conducted himself in good faith and in a manner he or she
reasonably believed to be in the best interests of the Company or at least not
opposed to the best interests of the Company, or (B) Indemnitee engaged in
conduct for which he or she shall not be liable under a provision of the Charter
as authorized by Section 2.02(b)(4) of the MBCA (or any successor provision).
The conduct of Indemnitee with respect to an employee benefit plan for a purpose
Indemnitee reasonably believed to be in the best interests of the participants
in, and the beneficiaries of, the plan is conduct that satisfies clause (A) of
the preceding sentence.
     Section 5. Indemnification for Expenses of a Party Who is Successful.
Notwithstanding any other provisions of this Agreement and except as provided in
Section 7, to the extent that Indemnitee is a party to or a participant in any
Proceeding and is wholly successful, on the merits or otherwise, in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or her in connection therewith. If in such
Proceeding Indemnitee is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on his or her behalf in connection with each successfully
resolved claim, issue or matter to the extent permitted by law. For purposes of
this Section 5 and without limitation, the termination of

4



--------------------------------------------------------------------------------



 



any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
     Section 6. Reimbursement for Expenses of a Witness or in Response to a
Subpoena. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee, by reason of his or her Corporate Status, (i) is a witness in
any Proceeding to which Indemnitee is not a party and is not threatened to be
made a party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the Company
shall reimburse Indemnitee for all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.
     Section 7. Exclusions. Notwithstanding any provision in this Agreement to
the contrary, the Company shall not be obligated under this Agreement:
          (a) to indemnify for amounts otherwise indemnifiable hereunder (or for
which advancement is provided hereunder) if and to the extent that Indemnitee
has otherwise actually received such amounts under any insurance policy,
contract, agreement or otherwise;
          (b) to indemnify for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Exchange Act, or similar provisions
of state statutory law or common law;
          (c) to indemnify with respect to any Proceeding, or part thereof,
brought by Indemnitee against the Company, any legal entity which it controls,
any director or officer thereof or any third party, unless (i) the Board has
consented to the initiation of such Proceeding or part thereof and (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law; provided, however, that this
Section 7(c) shall not apply to (A) counterclaims or affirmative defenses
asserted by Indemnitee in an action brought against Indemnitee or (B) any action
brought by Indemnitee for indemnification or advancement from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company in a suit for which indemnification or
advancement is being sought as described in Section 12; or
          (d) to provide any indemnification or advancement of expenses that is
prohibited by applicable law (as such law exists at the time payment would
otherwise be required pursuant to this Agreement).
     Section 8. Advancement of Expenses. Subject to Section 9(b), the Company
shall advance, to the extent not prohibited by law, the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
within thirty (30) days after the receipt by the Company of a statement or
statements requesting such advances (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law need not be included with the invoice) from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to

5



--------------------------------------------------------------------------------



 



Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of an undertaking in the form attached hereto as
Exhibit A. The right to advances under this paragraph shall in all events
continue until final disposition of any Proceeding, including any appeal
therein. Nothing in this Section 8 shall limit Indemnitee’s right to advancement
pursuant to Section 12(e) of this Agreement.
Section 9. Procedure for Notification and Defense of Claim.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request therefor specifying the basis for the
claim, the amounts for which Indemnitee is seeking payment under this Agreement,
and all documentation related thereto as reasonably requested by the Company.
          (b) In the event that the Company shall be obligated hereunder to
provide indemnification for or make any advancement of Expenses with respect to
any Proceeding, the Company shall be entitled to assume the defense of such
Proceeding, or any claim, issue or matter therein, with counsel approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed) upon
the delivery to Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Proceeding, then the reasonable fees and expenses actually and reasonably
incurred by Indemnitee with respect to his or her separate counsel shall be
Expenses hereunder.
          (c) In the event that the Company does not assume the defense in a
Proceeding pursuant to paragraph (b) above, then the Company will be entitled to
participate in the Proceeding at its own expense.
          (d) The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its prior written consent (which consent shall not be unreasonably withheld or
delayed). The Company shall not, without the prior written consent of Indemnitee
(which consent shall not be unreasonably withheld or delayed), enter into any
settlement which (i) includes an admission of fault of Indemnitee, any
non-monetary remedy imposed on Indemnitee or any monetary damages for which
Indemnitee is not wholly and actually indemnified hereunder or (ii) with respect
to any Proceeding with respect to which Indemnitee may be or is made a party or
may be otherwise entitled to seek indemnification hereunder, does not include
the full release of Indemnitee from all liability in respect of such Proceeding.

6



--------------------------------------------------------------------------------



 



     Section 10. Procedure Upon Application for Indemnification.
          (a) Upon written request by Indemnitee for indemnification pursuant to
Section 9, a determination, if such determination is required by applicable law,
with respect to the permissibility thereof shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Special Legal Counsel in a
written opinion to the Board, or (ii) if a Change in Control shall not have
occurred, by the Company in accordance with applicable law. In the case that
such determination is made by Special Legal Counsel, a copy of Special Legal
Counsel’s written opinion shall be delivered to Indemnitee and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within thirty (30) days after such determination. Indemnitee shall
cooperate with the Special Legal Counsel or the Company, as applicable, in
making such determination with respect to the permissibility of indemnification
of Indemnitee, including providing to such counsel or the Company, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
out-of-pocket costs or expenses (including reasonable attorneys’ fees and
disbursements) actually and reasonably incurred by Indemnitee in so cooperating
with the Special Legal Counsel or the Company shall be borne by the Company
(irrespective of the determination as to the permissibility of indemnification)
and the Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.
          (b) If the determination of permissibility of indemnification is to be
made by Special Legal Counsel pursuant to Section 10(a), the Special Legal
Counsel shall be selected by the Company in accordance with applicable law. The
Indemnitee may, within ten (10) days after written notice of such selection,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Special Legal
Counsel so selected does not meet the requirements of “Special Legal Counsel” as
defined in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Special Legal Counsel. If such
written objection is so made and substantiated, the Special Legal Counsel so
selected may not serve as Special Legal Counsel unless and until such objection
is withdrawn or the Massachusetts Court (as defined in Section 22) has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a), and (ii) the final disposition of the
Proceeding, including any appeal therein, no Special Legal Counsel shall have
been selected without objection, Indemnitee may petition the Massachusetts Court
for resolution of any objection which shall have been made by Indemnitee to the
selection of Special Legal Counsel and/or for the appointment as Special Legal
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Special Legal Counsel under Section
10(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, Special Legal Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

7



--------------------------------------------------------------------------------



 



Section 11. Presumptions and Effect of Certain Proceedings.
          (a) To the extent permitted by applicable law, in making a
determination with respect to the permissibility of indemnification hereunder,
it shall be presumed that Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 9(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption. Neither (i) the failure of the
Company or of Special Legal Counsel to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company or by Special Legal
Counsel that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
          (b) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not meet the
applicable standard of conduct for indemnification under this Agreement.
          (c) The knowledge and/or actions, or failure to act, of any director,
manager, partner, officer, employee, agent or trustee of the Company, any
subsidiary of the Company, or any Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Section 12. Remedies of Indemnitee.
          (a) Subject to Section 12(f), in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification for which a determination of permissibility thereof
is to be made other than by Special Legal Counsel, (iv) payment of
indemnification or reimbursement of expenses is not made pursuant to Section 5
or 6 or the last sentence of Section 10(a) of this Agreement within thirty
(30) days after receipt by the Company of a written request therefor (which
shall include any invoices received by Indemnitee but, in the case of invoices
in connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law need not be included with the invoice) or (v) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
thirty (30) days after a determination has been made that Indemnitee is entitled
to indemnification, Indemnitee shall be entitled to an adjudication by the
Massachusetts Court of his or her entitlement to such indemnification or
advancement. Alternatively, Indemnitee, at his or her option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to

8



--------------------------------------------------------------------------------



 



commence such proceeding pursuant to this Section 12(a); provided, however, that
the foregoing time limitation shall not apply in respect of a proceeding brought
by Indemnitee to enforce his or her rights under Section 5 of this Agreement.
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.
          (c) If a determination shall have been made pursuant to Section 10(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
          (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
          (e) The Company shall indemnify Indemnitee to the fullest extent
permitted by law against any and all Enforcement Expenses and, if requested by
Indemnitee, shall (within thirty (30) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
Enforcement Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee for indemnification or
advancement from the Company under this Agreement or under any directors’ and
officers’ liability insurance policies maintained by the Company in the suit for
which indemnification or advancement is being sought. Such written request for
advancement shall include invoices received by Indemnitee in connection with
such Enforcement Expenses but, in the case of invoices in connection with legal
services, any references to legal work performed or to expenditures made that
would cause Indemnitee to waive any privilege accorded by applicable law need
not be included with the invoice.
          (f) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.
Section 13. Non-exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of indemnification and to receive advancement as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
the Bylaws, any agreement, a vote of

9



--------------------------------------------------------------------------------



 



shareholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Massachusetts
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Charter, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
     (b) The Company shall purchase and maintain a policy or policies of
liability insurance (“D&O Insurance”) on behalf of Indemnitee who is or was or
has agreed to serve at the request of the Company as a director of the Company,
against any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf in such capacity, or arising out of Indemnitee’s status as
such; provided that such D&O Insurance is available on commercially reasonable
terms, conditions and premiums. If the Company has such insurance in effect at
the time the Company receives from Indemnitee any written notice of the
commencement of a proceeding, the Company shall give notice as soon as
practicable of the commencement of such proceeding to the insurers in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all commercially reasonable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms and conditions of such policy. In case of a “change in control”
as defined in the then existing D&O Insurance, the Company shall purchase
extended reporting period D&O Insurance (“Tail Coverage”) for the benefit of
Indemnitee with terms and conditions equivalent to the then existing D&O
Insurance. The Tail Coverage shall be for a period no less than three (3) years.
          (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery (including, without limitation, under any insurance policy) of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights. The Company shall pay
or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.
          (d) The Company’s obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, manager, partner, officer, employee, agent or trustee of any other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise.
     Section 14. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director of the Company or (b) one (1) year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights

10



--------------------------------------------------------------------------------



 



of indemnification or advancement hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 12 of this Agreement relating thereto. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his or her heirs, executors and
administrators. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
     Section 15. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 16. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve, or continue to serve, as a director of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director of the Company.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Charter, the
Bylaws and applicable law, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.
     Section 17. Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver. No supplement, modification or amendment of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such supplement, modification or amendment.

11



--------------------------------------------------------------------------------



 



     Section 18. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification, reimbursement or advancement
as provided hereunder. The failure of Indemnitee to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise.
     Section 19. Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (i) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (iii) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (iv) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:
          (a) If to Indemnitee, at such address as Indemnitee shall provide to
the Company.
(b) If to the Company to:
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184
Attention: General Counsel
or to any other address as may have been furnished to Indemnitee by the Company.
     Section 20. Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any Proceeding in
such proportion as is deemed fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee in connection with the event(s) and/or transaction(s)
giving rise to such Proceeding; and/or (ii) the relative fault of the Company
(and its directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transactions.
     Section 21. Internal Revenue Code Section 409A. The Company intends for
this Agreement to comply with the Indemnification exception under
Section 1.409A-1(b)(10) of the regulations promulgated under the Internal
Revenue Code of 1986, as amended (the “Code”), which provides that
indemnification of, or the purchase of an insurance policy providing for
payments of, all or part of the expenses incurred or damages paid or payable by
Indemnitee with respect to a bona fide claim against Indemnitee or the Company
do not provide for a deferral of compensation, subject to Section 409A of the
Code, where such claim is based on actions or

12



--------------------------------------------------------------------------------



 



failures to act by Indemnitee in his capacity as a service provider of the
Company. The parties intend that this Agreement be interpreted and construed
with such intent.
     Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
without regard to its conflict of laws rules. Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 12(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Massachusetts Superior Court and, to the extent
available, the Business Litigation Session (or any successor session) thereof
(the “Massachusetts Court”), and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Massachusetts Court for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(iii) consent to service of process at the address set forth in Section 19 of
this Agreement with the same legal force and validity as if served upon such
party personally within the Commonwealth of Massachusetts, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Massachusetts Court, and (v) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Massachusetts Court has been
brought in an improper or inconvenient forum.
     Section 23. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     Section 24. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

            HAEMONETICS CORPORATION
      By:           Name:           Title:                       [Name of
Indemnitee]         

14



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Undertaking
[Date]
[Name and address of the Company]
Re: Request for Advancement of Expenses
Ladies and Gentlemen:
Reference is made to the Indemnification Agreement (the “Agreement”) by and
between ________________ (the “Company”) and the undersigned, ________
(“Indemnitee”). Capitalized terms not defined herein shall have those meanings
as set forth in the Agreement. Pursuant to Section 8 of the Agreement,
Indemnitee hereby requests advancement of Expenses incurred as a result of
Indemnitee being, or being threatened to be made, a party in the following
Proceeding(s): ______________________.
In accordance with Section 8 of the Agreement, Indemnitee hereby:

(1)   affirms [his/her] good faith belief that [he/she] has met the relevant
standard of conduct described in Section 8.51 of the Massachusetts Business
Corporation Act (“MBCA”) or the Proceeding involves conduct for which liability
has been eliminated under a provision of the Company’s articles of organization
as authorized by Section 2.02(b)(4) of the MBCA; and

(2)   undertakes to repay the advancement of Expenses if [he/she] is not
entitled to mandatory indemnification under Section 8.52 of the MBCA and it is
ultimately determined that [he/she] has not met the relevant standard of conduct
described in Section 8.51 of the MBCA.

Very truly yours,
___________, Indemnitee

15